Filed 11/1/17


         IN THE SUPREME COURT OF CALIFORNIA
CALIFORNIA CANNABIS COALITION )
et al.,                                )
                                       )
           Plaintiffs and Appellants,  )
                                       )                             S234148
           v.                          )
                                       )                      Ct.App. 4/2 E063664
CITY OF UPLAND et al.,                 )
                                       )                    San Bernardino County
           Defendants and Respondents. )                 Super. Ct. No. CIVDS1503985
____________________________________)

                      ORDER MODIFYING OPINION AND
                     DENYING PETITION FOR REHEARING
THE COURT:
      The opinion in this matter filed on August 28, 2017, and appearing in the
California Official Reports at 3 Cal.5th 924, is modified as follows:
      At the end of the paragraph beginning at the bottom of page 931 and ending at
the top of page 932, the following footnote is added:
         On October 13, 2017, the Governor signed Assembly Bill No. 765, repealing
         section 9214 effective January 1, 2018. (Stats. 2017, ch. 748, § 6.) After the
         bill’s effective date, initiative proponents will no longer be able to request a
         special election. Nonetheless, a city council may still choose to hold a special
         election on an ordinance proposed by initiative petition. (§ 1405, subd. (b), as
         amended by Stats. 2017, ch. 748, § 1, eff. Jan. 1, 2018.) Repeal of section
         9214 has no effect on the parties’ rights and obligations in this action.
      This modification does not affect the judgment.
      The petition for rehearing, filed on September 12, 2017, is denied.




                                               1